Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-28-2008

Christie v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4913




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Christie v. Comm Social Security" (2008). 2008 Decisions. Paper 1508.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1508


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          _________

                              No. 06-4913
                              _________

                          JULENE CHRISTIE,

                                              Appellant
                                    v.

   COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,
                    Michael J. Astrue*




             On Appeal from the United States District Court
                     for the District of New Jersey
                      (D.C. Civ. No. 03-cv-02265)
                District Judge: Hon. Stanley R. Chesler




                      Argued on January 17, 2008


   Before: SCIRICA, Chief Judge, BARRY and ROTH, Circuit Judges

                   (Opinion filed: February 28, 2008 )




*Jo Anne B. Barnhart’s term as Commissioner expired on January 19, 2007.
Thomas D. Sutton, Esquire (ARGUED)
James Valentin, Esquire
Leventhal, Sutton & Gornstein
3600 Horizon Boulevard, Suite 150
Trevose, PA 19053

             Counsel for Appellant


Barbara L. Spivak, Esquire, Of Counsel
Chief Counsel - Region II
Office of the General Counsel
Social Security Administration
26 Federal Plaza
New York, NY 10278

Arthur Swerdloff, Esquire (ARGUED)
Special Assistant U.S. Attorney
Peter G. O’Malley, Esquire
Christopher J. Christie, Esquire
United States Attorney
Office of United States Attorney
970 Broad Street, Room 700
Newark, NJ 07102

             Counsel for Appellee




                                      OPINION


ROTH, Circuit Judge:

      Julene Christie filed for disability benefits in 1995. The application was denied by an

Administrative Law Judge (ALJ) in 1998 for reasons that were later found to be erroneous.

A relevant regulation was modified by the Commissioner in 1999. After a delay, not caused

                                             2
by Christie, her claim was heard again by an ALJ in 2002 and denied under the modified

regulation. Her appeal to the Appeals Council was denied. Christie then appealed to the

District Court. The District Court vacated the decision of the Commissioner and remanded

the case for further proceedings. Because under the unusual circumstances of this case, we

conclude that the regulation in effect when the claim was first adjudicated should control the

decision here, we will affirm the judgment of the District Court and remand this case for a

new hearing by an ALJ under the regulations as they existed at the time of Christie’s original

1998 adjudication.




                                              3